Order filed May 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00854-CR
                               NO. 14-15-00855-CR
                                   ____________

                          JOHN M. ENARD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                       Trial Court Cause Nos. 1375416

                                    ORDER

      On April 27, 2016, this court issued an order to the trial court for amended
certifications of the defendant’s right to appeal and requested a supplemental clerk’s
record containing the amended certifications to be filed on or before May 11, 2016.
As of today, the court has not received the supplemental clerk’s record containing
the amended certifications of the defendant’s right to appeal signed May 5, 2016.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 26, 2016, containing amended certifications of the
defendant’s right to appeal signed May 5, 2016.




                               PER CURIAM